Citation Nr: 0930953	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, right hand.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, left hand.  

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from March 1974 through March 
1987.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from December 2002 and 
April 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board Remanded the 
appeal in July 2006.
 
The service connection for a low back disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's 1987 service separation examination, and 
post-service records, establish that a medical diagnosis of 
left and right carpal tunnel syndrome was assigned in 2002.  

2.  The opinion provided in February 2004 VA examination 
report is unfavorable to the Veteran's claims.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel 
syndrome, right hand, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  The criteria for service connection for carpal tunnel 
syndrome, left hand, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that pain and numbness in the hands, 
diagnosed as carpal tunnel syndrome, bilateral, right worse 
than left, was first manifested in service.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran was advised of VA's duties to her 
under the VCAA by a letter issued in August 2003.  The letter 
included notices of all required elements except discussion 
of the law governing determination of the degree of 
disability and the effective date of a grant of service 
connection.  The notice was provided prior to the initial 
rating decision which denied the service connection claim for 
carpal tunnel syndrome of each hand.  As the claims addressed 
in this decision are denied, the lack of discussion of the 
method of assignment of an effective date and a disability 
evaluation is moot.

In this case, the Veteran's statements following the August 
2003 notice demonstrate personal knowledge of the criteria 
for service connection, since the Veteran offered specific 
allegations that she experienced a neurologic abnormalities 
of the hands and fingers in service, and alleged that such 
disorder continued, intermittently but continuously, 
following service.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that she was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim addressed in this decision.  The Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

As directed in the July 2006 Remand, the RO attempted to 
obtain service treatment records for the Veteran from the 
National Personnel Records Center (NPRC) and from each 
service hospital at which the Veteran was treated.  Negative 
responses were received from Lyster Army Hospital and Brooke 
Army Hospital.  A negative response was again received from 
NPRC, with information that the research included each of the 
three names under which the Veteran served.  Reserve 
component records were also requested, from both the Texas 
Adjutant General and from the South Carolina Adjutant 
General.  As far as is known, those are the only two states 
in which the Veteran could have been assigned to or served 
with a reserve component.  All responses were negative, and 
the RO prepared a memorandum of unavailability.  The Veteran 
has been advised of the unavailability of the records, and 
has been afforded numerous opportunities to submit or 
identify postservice records, such as records of private care 
or employment clinical records. 

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted 
above, there are only three service treatment records 
available, the Veteran's 1974 entrance examination and her 
1987 separation examination, and one page of clinical notes 
with two entries dated in 1978.  No other clinical records 
have been obtained, although numerous requests for the 
records have been sent to a variety of sources.  The duty to 
assist the Veteran to obtain service treatment records has 
been met. 

The Veteran's VA treatment records, and all other postservice 
clinical records identified by the Veteran, have been 
obtained.  Neither the Veteran nor her representative has 
identified any additional relevant records.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is no 
presumption of service connection applicable to carpal tunnel 
syndrome, so this basis of entitlement to service connection 
is not applicable in this case.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

The Veteran's available service treatment records include 
only a March 1974 entrance examination, which discloses no 
disorder of either hand, one page of clinical notes with two 
entries dated in 1978, and the Veteran's March 1987 
separation examination.  In September 1978, the Veteran 
complained that her left hand was "blue."  The color and 
temperature of both hands was equal.  There was numbness on 
the left in a stocking type distribution that did not follow 
a dermatome pattern.  The Veteran's 1987 separation 
examination, some 9 years later, discloses no complaints of 
or medical diagnosis of a disorder of either hand.  

Also of record is Part II of the Veteran's Personnel 
Qualification Record, DA Form 20 reflects that she was 
restricted from crawling, stooping, running, jumping, 
marching or standing for long periods.  This record, provided 
by the Veteran, does not indicate the time period during 
which the restriction was applicable, nor does the record 
indicate the reason for the restriction, but the entry does 
not appear to be related to a disorder of either hand. 

The summary of VA hospitalization in April 1988, 
approximately one year after the Veteran's service 
separation, discloses that the Veteran received care for a 
disorder unrelated to a disorder of either hand.  No notation 
about a problem with either hand or either wrist is noted in 
the summary.  

The report of VA examination conducted in February 1989 
discloses no complaint of hand or arm pain, but there was no 
specific examination of either hand or arm, since the Veteran 
was not seeking any benefit for a hand, wrist, or arm 
disorder.  

In March 1991, radiologic examination of the Veteran's right 
wrist was conducted based on her report that she shut the 
wrist in a door two weeks earlier.  In November 1998, the 
Veteran reported injuring her right middle finger lifting 
boxes.  VA clinical records disclose that, in early 2002, 
some 15 years after her service discharge, a diagnosis of 
bilateral carpal tunnel syndrome, right worse than left, was 
assigned.  

VA clinical records dated in 2000 and 2001 reflect that the 
Veteran received VA outpatient care for a variety of 
disorders, including musculoskeletal disorders, but no 
complaint of arm, wrist, or hand pain was noted prior to 
March 2002.  At that time, the Veteran, who was employed by 
VA as a laboratory technician and phlebotomist, reported that 
both hands were going numb.  She reported that this had been 
going on for about five months.  Diagnostic evaluation 
confirmed bilateral carpal tunnel syndrome.  The Veteran 
submitted private records from LMcG, DC, who described 
treating the Veteran for musculoskeletal disorders.  Dr. McG 
did not indicate that the Veteran was treated for a right or 
left hand or wrist disorder prior to 2001.  In 2004, the 
Veteran underwent surgical treatment of carpal tunnel 
syndrome, right hand.  

A lay statement was provided by EEG, who stated that the 
Veteran complained of numbness in the hands and fingers when 
they were stationed at the same based in 1977 through 1979.  

The VA examiner who conducted February 2004 VA examination 
discussed the Veteran's report of episodes of pain, numbness, 
and swelling of the hands in service.  The examiner compared 
those reports to the symptoms the Veteran was having at the 
time carpal tunnel syndrome was medically diagnosed in 2002.  
The examiner concluded that was Veteran's carpal tunnel 
syndrome was not at least as likely as not related to her 
service.

The Veteran's report that she had complaints of numbness in 
the hands in service is supported by the 1978 service 
treatment records supplied by the Veteran.  Her report that 
she suffered a sprain to the right wrist and other injuries 
to the hands or wrists while is service is credible, since 
the Veteran is competent to report acute injuries.  In 
addition, another lay person has supplied a statement 
supporting the Veteran's statements with regard to hand and 
finger complaints.  

However, the Veteran's statements that she continued to have 
ongoing complaints of hand and finger pain are not credible.  
In particular, no complaints of any arm, wrist, hand, or 
finger disorder were noted in the summary of April 1988 VA 
hospitalization or February 1989 VA examination.  Moreover, 
the Veteran reported acute injuries to the right wrist in 
1991 and to the right middle finger in 1998.  There are no VA 
clinical notes associated with the reports of those acute 
injuries which disclose that the Veteran reported any arm, 
wrist, hand, or finger disorder other than the acute injury.  
Finally, there are numerous VA clinical records in 2000 and 
2001, and those records do not disclose any notation of a 
continuing or intermittent arm, wrist, hand, or finger 
disorder of either upper extremity.  It is not reasonable to 
find that the Veteran had continuing hand and finger 
complaints but did not report such complaints to treating 
providers, even when treatment of an upper extremity was 
sought for an acute injury.

Moreover, the clinical records reflect that the Veteran was 
an employee of VA, and that her employment required use of 
her hands.  Her statements that she had continuing complaints 
of a wrist or hand disorder are not credible, in light of the 
lack of discussion of such complaints in the years following 
her service prior to late 2001 and early 2002 and in light of 
the lack of evidence that the Veteran missed any time from 
work for such complaints prior to late 2001, when 
approximately 14 years had elapsed after her service 
discharge.  Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  

It is unfortunate that service treatment records for the 
Veteran's 13-year period of service cannot be located, with 
the exception of the items discussed above.  However, the 
claim is not being denied because of the lack of those 
records.  The claim is denied because there is no post-
service evidence that a hand, wrist, or finger disorder 
manifested in service was chronic after the Veteran's 
service, and there is no medical evidence that complaints 
reported in service are linked to a current disorder.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  


ORDER 

The appeal for service connection for carpal tunnel syndrome, 
right hand, is denied.

The appeal for service connection for carpal tunnel syndrome, 
left hand, is denied.


REMAND

The March 1987 service separation examination report obtained 
during the course of the 2006 Remand discloses that a 
diagnosis of mild scoliosis was assigned.  Given the apparent 
unavailability of the Veteran's service treatment records for 
the 13 years preceding this separation examination, this 
notation warrants VA examination and medical opinion to 
determine whether it is at least as likely as not that the 
Veteran has a current back disorder which was incurred in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran an 
opportunity to identify any providers who 
treated her for a back disorder or back pain 
proximate to service.  In particular, the 
Veteran should be asked to identify any 
provider or facility at which radiologic 
examination of the back was conducted.  The 
Veteran's response should be documented in 
writing and associated with the claims files.  
Records should be requested from each 
identified provider or facility. 

2.  The Veteran should be advised of the types 
of alternative evidence which might assist her 
to substantiate the claim, including, but not 
limited to, statements from employers, 
employment records reflecting time lost from 
work and the reason for loss of time, 
statements from former fellow employees, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.

3.  The RO should then obtain records of 
medical treatment of the Veteran's back at VA 
facilities from July 2006 to the present.  

4.  After completion of the development 
directed above, the RO should review the 
claims files to determine whether any other 
development is required, including a 
determination as to whether there is any other 
source for obtaining the Veteran's service 
treatment records. 

5.  Following the above actions, the Veteran 
should be afforded VA examination of the 
spine.  The examiner should review the 
available service treatment records, including 
any additional service records of any type 
which may be obtained on Remand, and post-
service records, as well as any records 
obtained from employers, and any other 
relevant records, as well as the Veteran's 
contentions.  After this information has been 
reviewed, the Veteran should be examined.  The 
examiner should answer the following 
questions:

(i) What diagnoses should be assigned for the 
Veteran's current disorder(s) of the back?  
(ii) For each back disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent likelihood, or greater) or whether it 
is less than likely (a likelihood below 50 
percent) that the Veteran acquired that back 
disorder in service.  

If, for any current back disorder, the 
examiner determines that it would be 
speculative to state the likelihood that there 
was or was not an etiologic link between the 
Veteran's service and that back disorder, the 
examiner should so state, and should explain 
the reasoning for that determination.  

Inform the examiner that the term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

6.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing the 
VA examination report to assure that the 
report is complete, the claims should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and her representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and her accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


